DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Election / Restrictions
Applicant’s amendment filed 10/5/2022 has been entered.
Claim 17 has been cancelled.
Claim 23 is new and now pending.
Claims 1-16 and 18-23 are currently pending.
Applicant’s election without traverse of Species C (Figures 12a-14f)  in the reply filed on 5/24/2022 has been acknowledged.
Claims 3-7 and 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.
Claims 1, 2, 8-11, 16, and 18-23 are pending and drawn to the elected Species and are therefore examined below. 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 10, the claim recites “separator further comprises a first cam surface formed on the gear body and a second cam surface formed on a wedge fixed relative to the gear body at least within the period”. This limitation still renders the claim indefinite as it is unclear as to how the “second cam surface” and “wedge” can be “fixed relative to the gear body” if the “first cam surface” is formed on the gear body. If the first surface is formed thereon and the second surface is fixed relative thereto, than it is unclear as to how the surfaces can readily engage one another to perform the function as claimed as if both are fixed relative to the gear body, whether integrally or not, both surfaces will rotate with the body and no relative displacement would occur to enable such an engagement. Based on this, it is not readily clear if Applicant is actually attempting to claim that the second cam surface is “fixed relative to the gear body” given the meaning of the phrase “fixed relative to” and in view of the specification. It is noted that based on the specification, the gear rotates relative to the wedge during the “period” of the rotation cycle in order for the cam surfaces to engage to perform the claimed function. Therefore, it would not appear that the wedge is “fixed relative to the gear body” and therefore this leads to confusion as to what applicant is referring to by the relationship of “fixed relative to” (See Figures 14b, 14d, and 14f which clearly show relative movement). Note Para 0100, the wedge is “fixedly provided between the two drive gears” but this does not necessarily mean that the wedge is fixed relative to the gears. While it is noted that the wedge may be fixed relative to the gear body at other times in the rotation cycle, during the period in which the movement in the axial direction is carried out, relative movement between the wedge and the gear must occur.
	Similarly Claim 11 recites “the wedge is fixed with respect to the gear body” which renders the claim indefinite for the same reasons outlined above.
	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claim depends from at least one of the claims outlined above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McCardle (US PGPUB 2016/0288305-previously cited).
Regarding Claim 1, McCardle discloses a fastener tool (10; Figure 1) comprising: 
a motor (50); 
a drive mechanism (blade 90 and lifting subassembly 60) connected to the motor (50 via lifter subassembly 60) and adapted to drive a piston (32); and 
a cylinder (30) filled with compressed gas, wherein the piston (32) is accommodated in the cylinder (30) and suitable for a reciprocating motion within the cylinder (30; Para. 0064); 
wherein the drive mechanism includes a blade (90) fixed to the piston (32) and a gear (56) coupled (via gear train 54) to the motor (50), wherein the gear (56) includes a plurality of teeth (pins/rollers 62/68) adapted to engage with a plurality of lugs (92; Figure 12; Paras. 0070-0071) on the blade (90) such that a rotation of the gear (56) is transformed to a linear movement of the blade (90; Para. 0070), and 
wherein the drive mechanism further includes a separator (kicker 100 and pivot arm 70; Para. 0072-0074) which, within a period (period where 100 locks rotation of 64; Para. 0072) of a rotation cycle of the gear (56), is configured to prevent one of the plurality of teeth (62, 68) from unintentionally engaging with a misaligned one of the lugs  (92) of the blade (90) by shifting the gear (56) laterally outward from the blade (90; see Paras. 0072-0074 which disclose pivoting the pivot arm 70 and lifter subassembly 60 “away from and clear or the driver member 90” (Para. 0074)). 


Claim 1, 2, 8, 9, and 18-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pomeroy (US PGPUB 2018/0126528-previously cited). 
Regarding Claim 1, Pomeroy discloses a fastener tool (10; Figure 1) comprising: 
a motor (46; Figure 5); 
a drive mechanism (blade 30 and lifter assembly 42; Figure 3) connected to the motor (46 via lifter assembly 42) and adapted to drive a piston (26; Para. 0029); and 
a cylinder (22) filled with compressed gas, wherein the piston (26) is accommodated in the cylinder (22) and suitable for a reciprocating motion within the cylinder (22; Para. 0027); 
wherein the drive mechanism includes a blade (30) fixed to the piston (26) and a gear (lifter gear 98 formed by flanges 106,110 and bearings 102) coupled (via transmission 74 and gear 94) to the motor (46; Para. 0032), wherein the gear (98) includes a plurality of teeth (bearings 102) adapted to engage with a plurality of lugs (66; Para. 0032) on the blade (30) such that a rotation of the gear (98) is transformed to a linear movement of the blade (30; Para. 0032), and 
wherein the drive mechanism (30, 42) further includes a separator (carrier 86 and carrier lock 186; Figure 2) which, within a period of a rotation cycle of the gear (98), is configured to prevent (in “bypass” position; Para. 0038) one (i.e. 102’; Figure 12C) of the plurality of teeth (102) from unintentionally engaging (see notes below) with a misaligned one (66’) of the lugs (66) of the blade (30) by shifting the gear (98) laterally outward from the blade (30; Para. 0039 and 0047 disclose moving the carrier 86 into a bypass position and hence the gear/lifter 98 away from the blade to allow the tooth 102’ to move past the tooth/lug 66’; note that even though the tooth 102’ and lug 66’ may engage with one another as the carrier/separator 86 is moved to the “bypass” position, this engagement is not “unintentional” engagement as such engagement allows for the tooth to bypass the corresponding lug, the carrier 86 configuration prevents the tooth from performing an “unintentional” lifting engagement of the tooth with the lug and further based on the configuration prevents any further unintentional engagement of other teeth and lugs). 

Regarding Claim 2, Pomeroy discloses the plurality of teeth (102) of the gear (98) are spaced apart on a gear body (106, 110) of the gear (98) in a rotational direction by at least a first pitch and a second pitch different from the first pitch respectively (see Figure 3 which clearly shows two different pitch arrangements), wherein the first pitch is smaller than the second pitch (as shown), and wherein one of the plurality of teeth (102) being a first tooth after the second pitch on the rotational direction (as shown; see “Annotated View of Figure 3” below).  

    PNG
    media_image1.png
    261
    338
    media_image1.png
    Greyscale

Annotated View of Figure 3 above

Regarding Claim 8, Pomeroy discloses the period is defined by an angular range within the rotation cycle of the gear (98; note Para. 0047 which discloses the motor 46 rotating gear 98 even as the carrier 86 is moved to a bypass position).  

Regarding Claim 9, Pomeroy discloses the second pitch corresponds to a range of 180 degrees in the rotational direction (see “Annotated View of Figure 3” above).  

Regarding Claim 18, Pomeroy discloses an electronic device (latch solenoid 218; Figure 2, 4, 5) adapted to lock the blade (30 via latch 210; Para. 0042).  

Regarding Claim 19, Pomeroy discloses the electronic device (218) is turned on or off according to an angular position of the gear body (98; see Para. 0035, 0054 which detects via a sensor a position of the gear 98 and such detection is sent to a controller 136 which controls energization of the latch solenoid 218 based on the detected position per Para. 0042).  

Regarding Claim 20, Pomeroy discloses an object (magnet 126; Figure 9)  mounted on the gear body (110; Para. 0035) and a sensor (130; Figure 2) is adapted to sense a distance from the object (126) to the sensor (130) to determine an angular position of the gear (98; Para. 0035).  

Regarding Claim 21, Pomeroy discloses the object (126) is a magnet (126; Para. 0035) and the sensor (130) is a Hall sensor (Para. 0035).  

Regarding Claim 22, Pomeroy discloses the electronic device is a solenoid (218) connected with a latch (210), and wherein the latch (210) is adapted to engage with a geometrical feature (latch teeth 70) on the blade to lock the blade (30; Para. 0042).  


Allowable Subject Matter
Claims 10, 11, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 10, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. Specifically, none of the prior art disclose or render obvious the claimed features of the separator comprising a first cam surface formed on the gear body and a second cam surface formed on the wedge fixed relative to the gear body at least within the period, wherein the gear is configured to be movable along an axial direction of its rotation axis and wherein the gear is urged axially by the first cam surface engaging with the second cam surface within the period so that the first tooth is offset from the blade along the axial direction. These features, in combination with the features of Claims 1 and 2, are viewed as allowable subject matter.
	Regarding Claims 11 and 16, the claims depend from Claim 10 and therefore are viewed as allowable subject matter for the same reasoning as outlined above.
	Regarding Claim 23, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. Specifically, none of the prior art disclose or render obvious the claimed features of the gear being rotatable about a rotational axis and the separator being configured to shift the gear laterally outward from the blade along the rotational axis.

Response to Arguments
Applicant’s arguments with respect to claims in view of previously applied Leimbach (US PGPUB 2009/0090759) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/5/2022 with respect to McCardle (US PGPUB 2016/0288305) and Pomeroy (US PGPUB 2018/0126528) have been fully considered but they are not persuasive. 
	Specifically in response to Applicant’s arguments on Pages 13-14 of “REMARKS” that:

    PNG
    media_image2.png
    412
    601
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    203
    594
    media_image3.png
    Greyscale

	Examiner respectfully asserts that it appears that Applicant is arguing that a contact between lifter gear and the driver blade is a prerequisite or intentional during a jam and that the contact during a jam is intentional and therefore the drive mechanism is not configured to prevent one of the teeth from unintentionally engaging a misaligned lug of the blade. 
	However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). MPEP 2114 (II). In this particular instance, Applicant is reciting that the drive mechanism of McCardle is not configured to prevent one of the teeth from unintentionally engaging a lug of the blade however, McCardle discloses all of the claimed structure as outlined in the rejection above. 
	The pivot arm 70 and the kicker 100 of McCardle form a separator that is configured to prevent unintentional engagement of the teeth of the gear and the lugs of the blade as outlined in Paragraphs 0072-0074. The Applicant merely requires the ability to prevent engagement at any period of rotation cycle of the gear when a lug is misaligned (which can readily occur at the top position even if slight) and does not readily elaborate on the specific period or position of the blade (i.e. during a jam) at which such prevention occurs. Merely because the “separator” of McCardle performs such shifting at a period of rotation where the blade is approaching or at its top position does not preclude the disclosure of McCardle from anticipating the claimed invention. 
	
	Further with respect to the arguments pertaining to Pomeroy (US PGPUB 2018/0126528) on pages 14-15 regarding the “intentional engagement” of Pomeroy and the argument that Pomeroy does not disclose a separator configured to prevent one of the teeth from unintentionally engaging a misaligned lug of the blade, Examiner respectfully asserts that the separator (carrier 86 and lock 186) does prevent unintentional engagement in the sense that although it allows for “intentional engagement” as outlined by the Applicant, having the carrier 86 unlocked allows for the tooth 102’ to move past the lug 66’ to prevent unintentional lifting engagement or unintended application of force to the bottom of the lug 66’ by laterally shifting the gear as described in  Para. 0039 and 0047. Further, it is noted that the carrier/carrier lock arrangement also readily prevents other teeth 102 from engaging the misaligned lug 66’ given the pivoted/shifted configuration of the “bypass position”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/13/2022